198 F.3d 857 (D.C. Cir. 1999)
Virginia Flemmings, Appelleev.Howard University, Appellant
No. 99-7046
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued October 20, 1999Decided December 14, 1999

Appeal from the United States District Court for the District of Columbia(No. 97cv02137)
Squire Padgett argued the cause and filed the briefs for  appellant.
Jonathan G. Axelrod argued the cause and filed the brief  for appellee.
Before:  Sentelle, Henderson and Garland, Circuit  Judges.
Opinion for the Court filed by Circuit Judge Sentelle.
Sentelle, Circuit Judge:


1
Appellee Virginia Flemmings  filed suit against Howard University, her former employer,  for violating the Americans with Disabilities Act of 1990, 42  U.S.C. § 12101 et seq. (the "ADA").  Flemmings suffers from  vertigo and Meniere's disease, which in 1996 and 1997 first  substantially limited her ability to drive, then precluded her  from working at all.  Although Flemmings was on medical  leave for most of the period in question, she claims that  Howard failed to reasonably accommodate her disability by  refusing her request for a revised schedule so that she could  car pool with her husband and son.  Howard counters that,  for the time period at issue, Flemmings was not an otherwise  qualified individual with a disability as defined by the ADA,  and that even if she was, Howard did not fail to offer her a  reasonable accommodation.


2
The district court granted summary judgment for Flemmings and against Howard, finding that Flemmings was a  qualified individual as defined by the ADA and that the  revised schedule would not have presented an undue hardship  for Howard.  Howard appeals that judgment.  Because we  find that there was no date for which Flemmings has offered  evidence substantiating both an accommodatable disability  and a denial of accommodation, we vacate the district court's  grant of summary judgment for Flemmings, and order the  district court to issue an order granting summary judgment  for Howard.


3
* Appellee was an administrative assistant to Dr. Janette  Dates, Dean of Howard's School of Communications.  Her  responsibilities included making and screening phone calls,  writing and typing letters, handling the mail, filing, keeping  the Dean's appointment book, attending staff meetings, and  so forth.  The Dean considered Flemmings a good employee,  although their relationship was strained after an incident in  September, 1996, when a visitor to the office accused Flemmings of rude behavior.


4
In early November, 1996, Flemmings orally informed the  Dean that she was suffering from vertigo, that the condition  left her unable to drive to work, and that she needed to  change her schedule--from 9:00 a.m. to 5:30 p.m., with a onehour lunch break, to 8:30 a.m. to 4:00 p.m., without a lunch  break--so that she could car pool with her son and husband.In a memorandum dated December 1, 1996, Flemmings reiterated in writing her need for this revised schedule, and  indicated that the accommodation would be temporary.  The  Dean permitted Flemmings to work the revised schedule  through November and December, although sometimes she  gave appellee assignments at or near 4:00 p.m. which required her to work late.


5
On January 7, 1997, the Dean initiated a meeting with  appellee and Donald Rainey, Howard's Director of Employee  and Labor Relations, to discuss appellee's revised work  schedule.  Rainey claims to have told appellee that she could  not unilaterally change her hours and that Howard was not  obligated to accommodate her without medical documentation  substantiating her need to leave work at 4:00 p.m.  Appellee  maintains that Rainey told her only that she had to work a  regular 8:30 a.m. to 5:00 p.m. schedule, and that Howard did  not request medical documentation at that time.  Regardless,  the day after the meeting with the Dean and Rainey, appellee  provided Rainey with a letter from Dr. Richard Lewis dated  December 20, 1996.  In the letter, Dr. Lewis described  appellee as experiencing headaches, vertigo, and a sense of  imbalance;  diagnosed her as suffering potentially from Meniere's syndrome;  and suggested a course of treatment including medication, dietary changes, and physical therapy.  The  letter did not discuss any limitations on appellee's ability to  work or her need, if any, for an accommodation from Howard.


6
Friday, January 17, 1997, was the last day that Flemmings  physically worked at Howard.  She took vacation leave from  January 20 through February 3, 1997.  On January 27, 1997,  she forwarded to the Dean a letter from Dr. Jerelle Copeland  diagnosing her with vertigo and migraine headaches exacerbated by work related stress and recommending a ninety-day  leave of absence.  Howard granted appellee's request for medical leave.  In April, 1997, Flemmings forwarded letters  from Drs. Lewis and Copeland documenting her continued  illness and recommending further medical leave through August, 1997.  Again, Howard granted appellee's request. Throughout this period, until August 16, 1997, Howard continued to pay Flemmings her full salary, deducting from her  available sick leave until it was exhausted.


7
On May 30, 1997, the Dean sent Flemmings a letter  requesting further documentation of her disability and suggestions for a reasonable accommodation.  On June 9, 1997,  Flemmings provided Howard with another letter from Dr.  Copeland indicating that Flemmings was "not medically stable to return to work," and that Dr. Copeland could not  determine how long she would be so disabled.  Flemmings  concedes that, as of June 9, her health had deteriorated to  such a degree that she was completely unable to work even  with an accommodation.


8
Despite appellee's inability to work, in a letter dated July 8,  1997, her attorney requested the modified 8:30 a.m. to 4:00  p.m. schedule or disability retirement.  On July 24, 1997,  appellee sent a memorandum to Dates requesting advance  sick leave through August 31, 1997.  In a letter dated August  11, 1997, Howard offered Flemmings a schedule of 8:30 a.m.  to 5:00 p.m. and indicated that this schedule was the only  accommodation Howard would provide.  On September 29,  1997, Howard's attorney wrote a letter to Flemmings reiterating the previous offers of retirement or the 8:30 a.m. to  5:00 p.m. schedule, but stating that her employment had been  terminated because she had not returned to work.  In a  subsequent letter dated October 15, 1997, the Dean also  informed Flemmings that her employment had been terminated effective September 29, 1997.  In the only claim relevant to this appeal, Flemmings sued Howard University  under the ADA for failing to reasonably accommodate her  disability--Meniere's disease and vertigo.


9
On cross motions for summary judgment, the district court  granted summary judgment in favor of the plaintiff.  The  court found that Flemmings was a qualified individual:  Her job was not highly specialized, her job description did not  require a rigid 8:30 a.m. to 5:00 p.m. schedule, and she could  perform the essential functions of her job as an administrative assistant with a modified work schedule.  The court then  found that providing Flemmings with an 8:30 a.m. to 4:00 p.m.  work schedule would not have presented an undue hardship  for Howard:  Granting Flemmings' request would not have  required additional financial resources or impacted the overall  operation of the Dean's office, and the Dean could have  assigned late day work to another of her administrative  assistants.


10
In a second order, the district court recognized appellee's  claim that she would have worked from January 27 through  June 9, 1997, if Howard had given her the requested revised  work schedule, and that she would have taken sick leave from  June 9 through October 15, 1997.  On that basis, the court  entered judgment for the plaintiff in the amount of  $16,524.73, representing the aggregation of the salary Flemmings would have earned had she worked from January 27  through June 9, offset by the amount Howard actually paid  her from January 27 through August 16, plus pre-judgment  and post-judgment interest.  The court also ordered Howard  to reinstate Flemmings so that she might retire and to take  the necessary steps to provide Flemmings with retirement  benefits due her.  Howard appeals the district court's judgment.

II

11
An appellate court reviews a grant of summary judgment  de novo, applying the same standard as governed the district  court's decision.  See, e.g., Greene v. Dalton, 164 F.3d 671,  674 (D.C. Cir. 1999).  Summary judgment is appropriate  when "the pleadings, depositions, answers to interrogatories,  and admissions on file, together with the affidavits, if any,  show that there is no genuine issue as to any material fact  and that the moving party is entitled to a judgment as a  matter of law."  Fed. R. Civ. P. 56(c).  In deciding whether  there is a genuine issue of material fact, the court must view  all evidence presented by the nonmovant as presumptively valid and draw all reasonable inferences in its favor.  See,  e.g., Smith-Haynie v. District of Columbia, 155 F.3d 575, 579  (D.C. Cir. 1998) (citing Anderson v. Liberty Lobby, Inc., 477  U.S. 242, 255 (1986)).

III

12
The ADA does not cover every individual with an impairment who suffers an adverse employment action.  See, e.g.,  Sutton v. United Air Lines, Inc., 119 S. Ct. 2139 (1999).Instead, the ADA more specifically prohibits discrimination  by an employer "against a qualified individual with a disability because of" that disability.  42 U.S.C. § 12112(a).  The  ADA explicitly defines "discrimination" as


13
not making reasonable accommodations to the known physical or mental limitations of an otherwise qualified individual with a disability who is an applicant or employee, unless such covered entity can demonstrate that the accommodation would impose an undue hardship on the operation of the business of such covered entity.


14
42 U.S.C. § 12112(b)(5)(A).  Most pertinent for this case, the  ADA defines "disability" as "a physical or mental impairment  that substantially limits one or more of the major life activities of" an individual, 42 U.S.C. § 12102(2)(A);  and "reasonable accommodation" as including "job restructuring, part time or modified work schedules, reassignment to a vacant  position, ... and other similar accommodations for individuals  with disabilities."  42 U.S.C. § 12111(9).  Far from protecting  all impaired individuals from any sort of adverse employment  action, the ADA protects a much more narrowly defined class  of persons from particular types of discriminatory acts by  employers.  Endeavoring to fit her circumstances with the  various statutory requirements, appellee maintains that she  was disabled because she could not drive, and that by refusing to give her a revised work schedule so that she could car  pool with her husband and son, Howard denied her a reasonable accommodation which would have allowed her to continue working.  Howard's position is that, for the time period at  issue, appellee was not an otherwise qualified individual with a disability as defined by the ADA, and that even if she was,  Howard did not fail to offer her a reasonable accommodation.


15
Just last year, in Aka v. Washington Hospital Center, 156  F.3d 1284 (D.C. Cir. 1998) (en banc), this court addressed the  protocol for evaluating reasonable accommodation claims under the ADA.  In that case, we held that a reasonable  accommodation claim is not subject to the familiar three-part  analysis of McDonnell-Douglas Corporation v. Green, 411  U.S. 792 (1973), "but has its own specialized legal standards."Id. at 1288 (citing Barth v. Gelb, 2 F.3d 1180, 1186 (D.C. Cir.  1993).  Aka adopted for ADA claims Barth's thorough analysis of the applicability of McDonnell-Douglas to such claims  in the Rehabilitation Act context.  See Aka, 156 F.3d at 1288,  1300-03;  Barth, 2 F.3d at 1185-87.  Barth, in turn, recognized three types of handicap discrimination claims, with  special standards of evaluation for each:  (1) where the employer claims non-discriminatory reasons for its adverse employment action;  (2) where the employer maintains that the  employee is not an otherwise qualified individual with a  disability, or that no reasonable accommodation is available,  so that the plaintiff falls outside the scope of ADA protection; and (3) where the employer offers the affirmative undue  hardship defense for its actions.  See id. at 1186.


16
The present case resembles both the second and third  Barth scenarios, in that Howard challenges appellee's claim  that she is protected by the ADA as a qualified individual  with a disability, and maintains that the revised schedule she  requested would have imposed an undue hardship.  Applying  traditional burden of proof standards to the ADA's statutory  elements, as advocated by Aka and Barth for such cases,  appellee carries the burden of proving by a preponderance of  the evidence that she has a disability, but with a reasonable  accommodation (which she must describe), she can perform  the essential functions of her job.  See Aka, 156 F.3d at 130001;  Barth, 2 F.3d at 1186.  Since Howard has invoked the  affirmative defense of undue hardship, Howard bears the  burden of establishing hardship based on several factors,  including the nature and cost of the proposed accommodation,  and the resources and circumstances of the employer in question.  See 42 U.S.C. § 12111(10)(B) (listing the relevant  factors to be considered in evaluating undue hardship).  Thus,  for appellee to prevail, she must prove her case, and Howard  must fail in its defense.


17
Appellee's case relies on a combination of two arguments of  law which give us pause.  First, she claims that she was  disabled because vertigo and Meniere's disease prevented her  from driving, which she suggests is a major life activity. Second, she contends that an employer's ADA accommodation  obligation extends to helping a qualified disabled employee  get to work in the first place.  Driving was not one of her job  duties.  Indeed, she does not dispute, and in fact adamantly  maintains, that she was fully capable of performing the duties  of her job once she got to work, despite her condition. Instead, she only requested the revised schedule so that she  could car pool with her son and husband at times convenient  to them, rather than find some other means of getting to  work or prevail upon her family to make the change in  commuting schedule necessary to accommodate her.


18
While appellee's reading of the ADA is questionable, we  need not resolve these issues her case has raised, as her claim  lacks an even more fundamental element.  An underlying  assumption of any reasonable accommodation claim is that  the plaintiff-employee has requested an accommodation which  the defendant-employer has denied.  See Mole v. Buckhorn  Rubber Products, Inc., 165 F.3d 1212, 1217-18 (8th Cir. 1999);Taylor v. Principal Financial Group, Inc., 93 F.3d 155, 16465 (5th Cir. 1996).  In the case before us, the parties have  agreed that the relevant time period is January 27 through  June 9, 1997;  that is beginning with the date Flemmings  provided Howard with Dr. Copeland's letter, which she claims  substantiated her need for an accommodation, and ending  with the date at which Flemmings concedes that she was  wholly unable to work either with or without an accommodation, and thus fell beyond the scope of the ADA's protection. During that period of time, the only accommodation Flemmings requested was a medical leave of absence, which  accommodation Howard readily granted.  Flemmings maintains that she only requested medical leave because Howard denied her a revised work schedule, but nothing in the record  supports that allegation.  The January 27 letter from Dr.  Copeland, as well as the April letters from Drs. Copeland and  Lewis, are explicit in recommending a medical leave of absence so that Flemmings could pursue treatment for her  condition, and say nothing about a revised work schedule. Flemmings' requests for a revised work schedule were made  prior to January 27, when she had not substantiated her need  for any accommodation, and after June 9, when she concedes  she could not have worked anyway.  Thus, even reading all  submitted evidence in the light most favorable for Flemmings, no reasonable jury could find that Howard denied her  a reasonable accommodation after she provided documentation substantiating her need for one.

Conclusion

19
The decision of the district court is reversed, and the case  remanded for the entry of summary judgment in favor of  Howard.